Case 8:18-cv-00332-JVS-MRW Document 148 Filed 07/29/20 Page 1 of 6 Page ID #:2233



     1 MCGUIREWOODS LLP
         David C. Powell (SBN 129781)
     2 dpowell@mcguirewoods.com
         Alicia A. Baiardo (SBN 254228)
     3 abaiardo@mcguirewoods.com
         Two Embarcadero Center, Suite 1300
     4 San Francisco, CA 94111-3821
         Telephone: 415.844.9944
     5 Facsimile: 415.844.9922

     6 TROUTMAN SANDERS LLP
         William C. Mayberry (pro hac vice)
     7 Bill.mayberry@troutman.com
         Joshua D. Davey (pro hac vice)
     8 Joshua.davey@troutman.com
         301 S. College Street, Suite 3400
     9 Charlotte, NC 28202
         Telephone: 704.988.4050
    10
         Attorneys for Defendants Wells Fargo Bank N.A.,
    11 d/b/a Wells Fargo Auto f/k/a Wells Fargo Dealer
         Services, Inc., and Wells Fargo & Company
    12

    13
                              UNITED STATES DISTRICT COURT
    14                       CENTRAL DISTRICT OF CALIFORNIA
    15
         ARMANDO HERRERA, MONICA                         Case No.: 8:18-cv-00332-JVS-MRW
    16
         HERRERA, DEANA LUCERO,
    17   MELISSA LUCAS, VANITY                           STIPULATION AND ORDER
         ARRINGTON, NICHOLE DARTIS,                      AMENDING THE PARTIES’
    18
         FREDERICK BROWN, ANTHONY                        PROTECTIVE ORDER
    19   DILLARD, JANET CORPES, TERRI
         JONES, RIA MARTEINS, CHAKA                      Hon. James V. Selna
    20
         SMITH, SHANNON GENTRY,
    21   GRETTA CARTER, and JAMES
         ATKINS, each individually and on behalf
    22
         of all others similarly situated,
    23
                       Plaintiffs,
    24
         vs.
    25
         WELLS FARGO BANK, N.A, et al.,
    26
    27                 Defendants.
    28
                                                   -1-
               STIPULATION AND [PROPOSED] ORDER AMENDING THE PARTIES’ PROTECTIVE ORDER
                                                                  Case No.: 8:18 -cv-00332-JS-MRW
Case 8:18-cv-00332-JVS-MRW Document 148 Filed 07/29/20 Page 2 of 6 Page ID #:2234



     1                  JOINT STIPULATION AMENDING PROTECTIVE ORDER
     2             Plaintiffs Armando Herrera, Eduardo Salcedo, Dena Lucero, Frederick
     3 Brown, Vanity Arrington, Kashif Z. Awan, Gretta Carter, James Atkins, Ilka

     4 Robinson-Eaton, Janet Corpes, Terri Jones, Heidi Humpreys, Ria Marteins, Brian T.

     5 Sweeney, Nakecia M. Dean, and Von Griffin (collectively the “Plaintiffs”) and

     6 Defendants Wells Fargo Bank, N.A. d/b/a Wells Fargo Auto f/k/a Wells Fargo

     7 Dealer Services, Inc. and Wells Fargo & Company (collectively “Wells Fargo”) by

     8 and through their counsel of record, hereby stipulate and agree to amend the parties’

     9 Protective Order entered by the Court on November 1, 2018, (ECF 54) (“Protective
    10 Order”) as follows:

    11             1.     Wells Fargo may designate Discovery Material1 as “PII –
    12 ATTORNEYS EYES ONLY” if it contains or reflects information that Wells Fargo

    13 claims in good faith constitutes confidential personally identifying or financial

    14 information of an individual or other highly sensitive, personal information that may

    15 cause injury if disclosed beyond the disclosure allowed in the Protective Order and

    16 the terms set forth herein amending the Protective Order.
    17             2.     Unless otherwise ordered by the Court, Discovery Material that is
    18 designated “PII – ATTORNEYS EYES ONLY” by Wells Fargo may be disclosed

    19 only to the Plaintiffs’ counsel of record in this action (“Plaintiffs’ Counsel”) and any

    20 experts or consultants retained by Plaintiffs’ Counsel to whom disclosure is

    21 reasonably necessary, and who have signed the Agreement to Be Bound (Exhibit A

    22 to the Protective Order) which encompasses this amendment.

    23             3.     Plaintiffs’ Counsel will maintain these documents in a manner that
    24 complies with the Secure Storage of Protected Material and will ensure that access

    25 to these documents is limited to its Counsel. Plaintiffs’ Counsel shall also not file

    26
    27
         1
    28       All definitions from the Protective Order apply here.
                                                           -2-
                  STIPULATION AND [PROPOSED] ORDER AMENDING THE PARTIES’ PROTECTIVE ORDER
                                                                     Case No.: 8:18 -cv-00332-JS-MRW
Case 8:18-cv-00332-JVS-MRW Document 148 Filed 07/29/20 Page 3 of 6 Page ID #:2235



     1 any Protected Material designated “PII – ATTORNEYS EYES ONLY” unless it has

     2 followed the provisions of Paragraph 9 of the Protective Order.

     3        4.     Plaintiffs’ Counsel shall not directly or indirectly contact any individual
     4 whose contact information is reflected in documents produced by Wells Fargo and

     5 designated “PII – ATTORNEYS EYES ONLY” unless that individual provides a

     6 valid consent to the release of their personal identifying information to Plaintiffs’

     7 Counsel as part of the separate opt in process approved by Judge Wilner, or as

     8 otherwise ordered by the Court.

     9        5.     All other aspects of the Protective Order apply in equal force to any
    10 documents produced and designated “PII-ATTORNEYS EYES ONLY” including

    11 but not limited to paragraph 5.2 concerning Secure Storage of the Protected Material

    12 and paragraph 9 relating to Filing Under Seal.

    13 IT IS SO STIPULATED.

    14

    15 DATED: July 28, 2020                  MCGUIREWOODS LLP
    16
    17                                       By: /s/ David C. Powell
    18                                           David C. Powell
                                                 Alicia A. Baiardo
    19                                           Two Embarcadero Center, Suite 1300
    20                                           San Francisco, CA 94111-3821
                                                 Telephone: 415.844.9944
    21                                           Facsimile: 415.844.9922
    22
                                                 William C. Mayberry (pro hac vice)
    23                                           Joshua D. Davey (pro hac vice)
    24                                           Troutman Sanders
                                                 301 S. College Street, Suite 3400
    25                                           Charlotte, NC 28202
    26
                                                 Attorneys for Defendants Wells Fargo &
    27                                           Company and Wells Fargo Bank, N.A.
    28                                           d/b/a Wells Fargo Dealer Services
                                                  -3-
              STIPULATION AND [PROPOSED] ORDER AMENDING THE PARTIES’ PROTECTIVE ORDER
                                                                 Case No.: 8:18 -cv-00332-JS-MRW
Case 8:18-cv-00332-JVS-MRW Document 148 Filed 07/29/20 Page 4 of 6 Page ID #:2236



     1 DATED:      July 28, 2020            FRANK SIMS & STOLPER LLP
     2

     3                                      By: /s/ Jason M. Frank
     4                                          Jason M. Frank
                                                Andrew D. Stolper
     5                                          Scott H. Simms
     6                                          19800 MacArthur Blvd., Suite 855
                                                Irvine, CA 92612
     7                                          Telephone: (949) 201-2400
     8                                          Facsimile: (949) 201-2405

     9                                          Franklin D. Azar (pro hac vice)
    10                                          Brian J. Hanlin (pro hac vice)
                                                Michael D. Murphy (pro hac vice)
    11                                          Franklin D Azar and Associates PC
    12                                          14426 East Evans Avenue
                                                Aurora, CO 80014
    13

    14                                          Charles E. Schaffer (pro hac vice)
                                                Daniel C. Levin (pro hac vice)
    15                                          Levin Sedran and Berman LLP
    16                                          510 Walnut Street Suite 500
                                                Philadelphia, PA 91906
    17

    18                                          Attorneys for Plaintiffs
    19
         IT IS SO ORDERED.
    20

    21
                 -XO\  
         DATED: _______________                _______________________________
    22
                                               Judge Michael R. Wilner
    23

    24

    25

    26

    27

    28
                                                 -4-
             STIPULATION AND [PROPOSED] ORDER AMENDING THE PARTIES’ PROTECTIVE ORDER
                                                                Case No.: 8:18 -cv-00332-JS-MRW
Case 8:18-cv-00332-JVS-MRW Document 148 Filed 07/29/20 Page 5 of 6 Page ID #:2237



     1                          LOCAL RULE 5-4.3.4 ATTESTATION
     2        I attest that Plaintiffs’ counsel concurs in this filing’s content and has
     3 authorized the filing.

     4

     5 Dated: July 28, 2020

     6                                          By:      /s/ David C. Powell
     7
                                                         David C. Powell
                                                         Attorney for Defendants
     8                                                   Wells Fargo & Company and Wells
                                                         Fargo Bank, N.A. d/b/a Wells Fargo
     9                                                   Dealer Services
    10

    11

    12

    13

    14

    15

    16
    17

    18

    19

    20

    21

    22

    23

    24

    25

    26
    27

    28
                                                   -5-
             STIPULATION AND [PROPOSED] ORDER AMENDING THE PARTIES’ PROTECTIVE ORDER
                                                                Case No.: 8:18 -cv-00332-JS-MRW
Case 8:18-cv-00332-JVS-MRW Document 148 Filed 07/29/20 Page 6 of 6 Page ID #:2238



     1                            CERTIFICATE OF SERVICE
     2         I hereby certify that on July 28, 2020, a copy of the foregoing pleading was
     3 filed electronically with the clerk of court via ECF, which will serve all counsel of

     4 record, and served via First-Class Mail to any party not filing ECF, postage prepaid.

     5

     6         Dated: July 28, 2020
     7                                         By:      /s/ David C. Powell
     8
                                                        David C. Powell
                                                        Attorney for Defendants
     9                                                  Wells Fargo & Company and Wells
    10                                                  Fargo Bank, N.A. d/b/a Wells Fargo
                                                        Dealer Services
    11

    12

    13

    14

    15

    16
    17

    18

    19

    20

    21

    22

    23

    24

    25

    26
    27

    28
                                                  -6-
             STIPULATION AND [PROPOSED] ORDER AMENDING THE PARTIES’ PROTECTIVE ORDER
                                                                Case No.: 8:18 -cv-00332-JS-MRW
